Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 12-20, and new claims 21-28 are pending for examination.
Claim Rejections - 35 USC § 112
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 12-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thibonnier (US 2015/0232837 A1) in view of Ma et al. (2013), Bartel et al. (US20060185027A1), Lagos-Quintana et al., Weiler et al. (WO2005040419A1), Wang (US20070092882A1), and Collard et al. (US9771579B2).
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. Applicants traversed the instant rejection by way of amending the claims “to incorporate the features of claims 8-11 which are not rejected under” 35 USC 103 over Thibonnier in view of Ma, Bartel, Lagos-Quintana, Weiler, Wang and Collard.
Applicants further concluded that claim 1 is patentable over the cited prior art, either separately or in combination.  Applicants further stated since claims 12-28 depend from claim 1, 
Contrary to Applicant’s assertions, original claims 8-11 were not included in the original rejection under 35 USC 103, because of the ambiguity associated with these claims as set forth in the rejection under 35 USC 112, 2nd ¶ in the prior Office Action.  
Claim 1 as amended, and those claims dependent thereon remain rejected for the reasons set forth below.  Applicants have not specifically addressed the merits of the rejection, but have traversed by way of amending the claims to incorporate the features of original claims 8-11.
Amended claim 1 recites a plurality of mircroRNA antagonists, comprising one or more miR-99a-5p antagonists, one or more miR-100-5p antagonists, one or more miR-Let-7a-5p antagonists, and miR-Let-7c-5p antagonists comprising a chemically modified nucleotide sequence..” The claims further recite wherein the antagonists comprise locked nucleic acids (LNAs), and phosphorothioate internucleoside linkages.  Claim 12 depends from claim 1, and is limited to where the plurality of miR antagomirs comprise one chemically modified nucleotide sequence for miR-99a-5p, miR-100-5p, miR-Let-7a-5p, and miR-Let-7c-5p
Regarding claims 1 and 12, Thibonnier teaches compositions comprising a plurality of microRNA (miR) antagonists, wherein said plurality of miR antagonists comprises one or more miR-99a antagonists, one or more miR-100 antagonists, and one or more miR-Let-7a-5p antagonists, and one or more miR-Let-7c antagonists (para [0008]: "disclosed herein are methods and compositions for the modulation of chronic visceral inflammation using microRNA (miRNA) agents and targeting agents"; [0057]: "the invention employs miRNA agents for the modulation of inflammation regulators. miRNA agents suitable for use in the methods disclosed herein include, 
Thibonnier does not specifically teach the miR-Let-7c antagonists comprise a miR-Let-7c-5p antagonist.
Ma teaches miR-99a, miR-100-5p, and members of the miR-let-7 family are involved in cell cycle processes in human adipose tissue (p. 3 col 1, para 3 "let-7a and let-7f (members of the let-7 family) are well-known regulators in development, and in cellular basal metabolism, and are present in abundance in various species including mammals"; p. 4, col 1, para 2 "seven other VATs-specific enriched miRNAs (miR-122-5p, miR-126-3p, miR-127-5p, miR-136-3p, miR-100-5p, miR-99a-5p and miR-103-1-3p) were found to be related to various pathological responses (Figure 38) ...MiR-100-5p targets Plk1 (polo-like kinase 1), a critical regulator of many stages of mitosis, resulting in the inhibition of cancer progression in nasopharyngeal cancer cell lines [55). MiR-99a-5p, as a potential tumor suppressor"), and further teaches detection of miR-let-7 family members miR-Let-7a-5p and miR-Let-7c-5p (p. 3, col 2, para 3 "inflammation-related miRNAs...MiR-let-7a-1-5p, miR-let-7c-5p, miR-let-7f-5p, miR-let-7g-5p and miR-let-7i-5p (members of the miR-let-7 family) are involved in allergic airway inflammation by suppressing the expression of interleukin-13 [44), and also inhibit cell transformation by directly targeting interleukin-6").
Since Thibonnier teaches agents for modulation of miRNAs miR-99a, mir-100-5p, hsa-let 7a-5p and hsa-let-7c to therapeutically regulate visceral inflammation (para [0008) "modulation of 
Thibonnier et al. teach that the antagomirs may comprise modifications to improve nuclease resistance and binding affinity, and to prolong in vivo half-life.  These modifications include LNA nucleotides and phosphorothioate internucleoside linkages, see the following paragraphs:  
	[0066] “The antagomirs are synthetic reverse complements that tightly bind to and inactivate a specific miRNA. Various chemical modifications are used to improve nuclease resistance and binding affinity. The most commonly used modifications to increase potency include various 2'sugar modifications, such as 2'-O-Me, 2'-O-methoxyethyl (2'-MOE), or 2'-fluoro (2'-F).’  The nucleic acid structure of the miRNA can also be modified into a locked nucleic acid (LNA) with a methylene bridge between the 2'oxygen and the 4' carbon to lock the ribose in the 3'-endo (North) conformation in the A-type conformation of nucleic acids (Lennox, et al., 2011; Bader, et al. 2011). This modification significantly increases both target specificity and hybridization properties of the molecules….[0071] A number of nucleotide and nucleoside modifications have been shown to make an oligonucleotide more resistant to nuclease digestion, thereby prolonging in vivo half-life. Specific examples of modified oligonucleotides include those comprising backbones comprising, for example, phosphorothioates, phosphotriesters, methyl 
Regarding claims 13-18, Thibonnier et al. teach that the disclosed compositions of miRNA agents (e.g. miRNA, agomirs, and antagomirs) can be used to modulate the level of chronic inflammation in a patient (Abstract), see the following:
[0062] Exemplary miRNA molecules for use in the disclosed methods include those miRNA disclosed herein. In some embodiments, the miRNA molecules are one of 207 miRNAs involved in inflammation (the "InflaRNOme").
Claims 14-28, are drawn to a pharmaceutical composition comprising a plurality of miR antagonists and methods for promoting cardiac muscle regeneration for treating a cardiac disease in a subject. Thibonnier teach compositions comprising miRNA agents, including agomirs and antagomirs, and method of treating cardiovascular disease.  See ¶[0050-0051]: 
	“[I]n certain embodiments, the present invention provides methods for modulating chronic inflammation and its cardiovascular and metabolic complications. These methods generally involve contacting cells or tissue with a miRNA agent that modulates activity of at least one inflammation modulator. Such methods and compositions are particularly useful for treating inflammation (e.g., chronic visceral inflammation), atherosclerosis, dyslipidemias, visceral obesity, metabolic syndrome, non-alcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis (NASH) and their related cancers.
	Inflammation is a component of multiple cardiovascular and metabolic risk factors and diseases. Pharmacological or genetic inhibition of pathways that underlie inflammatory responses has been found to protect experimental animals and human subjects from these risk factors and diseases. Macrophages are more abundant in adipose tissue of obese subjects than in adipose tissue 
Since Thibonnier et al. teach that inhibition of pathways that underlie inflammatory responses have been found to protect against the multiple cardiovascular and metabolic diseases, it would have been obvious to the person of ordinary skill in the art to use the miR antagonists of Thibonnier et al. in a method to treat cardiovascular disease as set forth in the instant claims.  
Thibonnier et al. as modified by Ma et al. does not specifically teach wherein said antagonist comprises a chemically modified nucleotide sequence selected from the group consisting of  SEQ ID NOs: 36-55.
Bartel teaches a miR-99a sequence with 100% identity to SEQ ID NO: 47 (para (0194] "SEQ ID NO: 150 is ACCCGUAGAUCCGAUCUUGU, an miRNA sequence"; [1280] "Non-limiting examples of miRNA sequences include the miRNA sequences of SEQ ID NO: 3 to SEQ ID NO: 468...miR-99a"; SEQ ID NO: 150 has 100% identity to claimed SEQ ID NO: 47). 
It would have been obvious to one of ordinary skill in the art to have applied the known sequence of miR-99a to the anti-miR targeting miR-99a taught by Thibonnier and Ma et al., in order to direct the antagonist to inhibit miR-99a activity by binding either miR-99a or mRNA targets thereof.
Lagos-Quintana et al. (2002) describe the identification of 34 novel microRNAs.   Lagos-Quintana et al. Table 1, page 736, discloses the miR-99a/miR-99 sequence: 5’-ACCCGUAGAUCCGAUCUUGU-3’ that is 100% complementary to SEQ ID NO: 52
It would have been obvious to one of ordinary skill in the art to have applied the known sequence of miR-99a to the anti-miR targeting miR-99a taught by Thibonnier and Ma et al., in order to direct the antagonist to inhibit miR-99a activity by binding either miR-99a or mRNA targets thereof.
Weiler et al. (WO2005040419A1) discloses an oligonucleotide that comprises a sequence that is 100% identical to SEQ ID NO: 53 (5’-GTTCGGATCTACGGGT-3’) of the instant application.  See the following, taken from Table 3, page 23 of this reference:

    PNG
    media_image1.png
    25
    417
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have applied the known sequence of miR-100 to the anti-miR targeting miR-100 taught by Thibonnier and Ma et al., in order to direct the antagonist to inhibit miR-100 activity by binding either miR-100 or mRNA targets thereof.
Wang (US20070092882A1) discloses a mircroRNA sequence that is 21 nucleotides in length and comprises a sequence that is 100% identical to SEQ ID NO: 36, which corresponds to antagonists targeting Let-7c-5p.  See page 20, Table 1:
SEQID NO: 36 (instant application) vs SEQ ID NO: 920 (Wang) 
 
SEQ ID NO: 36    1 CCATACAACCTACTACCTC 19
              		|||||||||||||||||||
SEQ ID NO: 920   3 CCATACAACCTACTACCTC 21

It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to have applied the known sequence of Let-7c-5p to the anti-miR targeting miR- Let-7c-5p taught by Thibonnier and Ma et al., in order to direct the antagonist to inhibit miR- Let-7c-5p activity by binding either miR-Let-7c-5p or mRNA targets thereof.
Regarding the Let-7c-5p antagonist having a nucleotide sequence that is at least 90% identical to SEQ ID NO: 40, Collard et al. (US9771579B2) discloses an oligonucleotide that is the 100% reverse complement of SEQ ID NO: 40 of the instant application.  See SEQ ID NO: 55 of Table 1, which is an antisense sequence.  In one embodiment, Collard et al. teach that the disclosed “[a]ntisense compounds in accordance with this invention can comprise an antisense portion from about 5 to about 80 nucleotides (i.e. from about 5 to about 80 linked nucleosides) in length. This refers to the length of the antisense strand or portion of the antisense compound. In other words, a single-stranded antisense compound of the invention comprises from 5 to about 80 nucleotides, and a double-stranded antisense compound of the invention (such as a dsRNA, for example) comprises a sense and an antisense strand or portion of 5 to about 80 nucleotides in length (Col. 35).”
It would have been obvious to one of ordinary skill in the art to have applied the known sequence of Let-7c/7a to the anti-miR targeting miR-Let-7c taught by Thibonnier and Ma et al., in order to direct the antagonist to inhibit miR- Let-7c/7a activity by binding either miR-Let-7c-5p or mRNA targets thereof. 
The combination of Thibonnier, Ma, Bartel, Lagos-Quintana et al. (2002), Weiler et al., Wang and Collard et al. make obvious the claimed composition comprising a plurality of microRNA antagonists, wherein at least one of the one or more miR-RNA antagonists comprises an anti-miR-RNA comprising a nucleotide sequence having a sequence of at least 90% identity to a sequence selected from the group consisting of SEQ ID NO: 36-55 (see discussion above of each prior art sequence).  Thus, it would have been obvious to the person of ordinary skill in the art at the effective filing date of the instant invention to have combined the cited references to produce a plurality of miR-antagonist targeting miR-99a-5p, miR-100-5p, miR-Let-7c-5p and miR-Let-7a-.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-77 of copending Application No. 16/318,353 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application and those of the instant claims are both drawn to a composition comprising a plurality of microRNA antagonists and methods of treating a cardiac disease. See the following discussion of the pending claims and copending claims.
Claim 1, as amended is drawn to a plurality of microRNA antagonist comprising a chemically modified nucleotide, wherein the modified nucleotide comprises a LNA modification, and wherein the nucleotide sequences is selected from SEQ ID NO: 36-55.  All of these limitations are recited in copending claims 1-77.
Copending claim 1 broadly encompasses a plurality of microRNA antagonists (miR), wherein the plurality of miR antagonists comprises one or more miR-99a antagonists, one or more miR-100-5p antagonists, one or more miR-Let-7a-5p antagonists, and one or more miR-Let-7c-5p antagonists.
Copending claim 1 does not recite miR-99a-5p, or wherein the antagonists comprises (i) SEQ ID NO: 36-55, and (ii) a chemical modification selected from the group consisting of a modified internucleoside linkage, a modified nucleotide, a modified sugar moiety, and combinations thereof.  LNA modified miRNA antagonists are described in claims 9-11.
The microRNA antagonists of pending claims 1, and 13-28 are anticipated by copending claims 1-14.  Moreover, the pharmaceutical composition of pending claim 13 is anticipated by therapeutic composition comprising a plurality of mircroRNA (miR) antagonists according to any one of copending claims 1 to 15.  Additionally, the pharmaceutical composition and method for promoting cardiac muscle regeneration in a subject suffering from a cardiac disease as set forth in pending claims 13-28 is anticipated by copending claims 38-41 and 54-61.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699